DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that newly amended independent Claim 1 is in condition for allowance and Crum does not teach and/or suggest the limitations of Claim 1.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 1 is repeated herein: Regarding Claim 1, Pellerin discloses a medical dispenser system (fig.2), comprising: a plurality of medical devices; and a medical device dispenser (fig.2) comprising a hopper (102) comprising an open end (open end is attached to 110), a base (110) coupled to the open end (fig.1), and a dispensing mechanism (120). 
Pellerin does not disclose a medical device dispenser holder comprising a bracket and a pole clamp.
Crum discloses and a medical device dispenser holder (2,3) comprising a bracket (2) and a pole clamp (3). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Pellerin with a medical device dispenser holder comprising a bracket and a pole clamp simply to have a pole and bracket configuration, which is very well-known in the art and does not impart novelty.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,11,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Pellerin et al. (US 9,775,746) in view of Crum (US 5,988,433).
Regarding Claim 1, Pellerin discloses a medical device dispenser system (fig.2), comprising: a plurality of medical devices  (104); and a medical device dispenser (fig.2) comprising a hopper (102) comprising an open end (open end is attached to 110), a base (110) coupled to the open end (fig.1), and a dispensing mechanism (120). 
Pellerin does not disclose a medical device dispenser holder comprising a bracket and a pole clamp.
Crum discloses and a medical device dispenser holder (2,3) comprising a bracket (2) and a pole clamp (3). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Pellerin with a medical device dispenser holder comprising a bracket and a pole clamp simply to have a pole and bracket configuration, which is very well-known in the art and does not impart novelty.



Regarding Claim 3, Pellerin discloses wherein the hopper (102) comprises a dome-shaped closed end.
Regarding Claim 11, Pellerin discloses a catch tray (128).
Regarding Claim 18, Pellerin discloses a method of dispensing a medical device (fig.1), comprising: providing a medical device dispenser comprising a hopper (102) at least partially filled with medical devices (fig.1) and having an open end (open end is attached to 110), a base (110) coupled to the open end (fig.1), and a dispensing mechanism (120); and activating the dispensing mechanism (120) such that the medical device is dispensed from the medical device dispenser.
Pellerin does not disclose coupling the medical device dispenser to an IV pole.
Crum discloses coupling the medical device dispenser to an IV pole (6). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Pellerin with coupling the medical device dispenser to an IV pole simply to have a pole and bracket configuration, which is very well-known in the art and does not impart novelty.
Regarding Claim 19, Pellerin does not disclose wherein coupling the medical device dispenser to an IV pole.
Crum discloses wherein coupling the medical device dispenser to an IV pole (6) comprises: coupling the medical device dispenser to a holder (2); and coupling the holder (2) and the medical device dispenser to an IV pole (6). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Pellerin with coupling the medical device dispenser to an IV pole simply to have a pole and bracket configuration, which is very well-known in the art and does not impart novelty.
Claims 4-6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pellerin et al. (US 9,775,746) in view of Crum (US 5,988,433) in view of Chang (US 2005/0077311).
Regarding Claim 4, Pellerin in view of Crum do not disclose wherein the hopper comprises a lid.
Chang discloses wherein the hopper comprises a lid (18). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein the hopper comprises a lid simply to have another covering configuration for the hopper, which is also very well-known in the art and does not impart novelty.
Regarding Claim 5, Pellerin in view of Crum do not disclose wherein the lid is configured to be locked in a closed configuration.
Chang discloses wherein the lid (18) is configured to be locked in a closed configuration (fig.2; 62). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein the lid is configured to be locked in a closed configuration simply to have a locking and opening configuration for the hopper, which is also very well-known in the art and does not impart novelty.
Regarding Claim 6, Pellerin in view of Crum do not disclose wherein the lid is configured to be rotatably removed from the hopper.
Chang discloses wherein the lid (18) is configured to be rotatably removed from the hopper (figs.1-3). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein the lid is configured to be rotatably removed from the hopper simply because it is very well-known in the art and does not impart novelty.
Regarding Claim 21, Pellerin discloses a medical device dispenser system, comprising a plurality of medical devices (fig.1); a medical device dispenser comprising a hopper (102) and a dispensing mechanism (120).

Crum discloses and a medical device dispenser holder (2,3) comprising a bracket (2) and a pole clamp (3). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Pellerin with a medical device dispenser holder comprising a bracket and a pole clamp simply to have a pole and bracket configuration, which is very well-known in the art and does not impart novelty.
Chang discloses wherein the hopper comprises a removable lid (18). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein the hopper comprises a removable lid simply because it is very well-known in the art and does not impart novelty.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pellerin et al. (US 9,775,746) in view of Crum (US 5,988,433) in view of Renaud (US 7,017,780).
Regarding Claim 7, Pellerin in view of Crum do not disclose wherein the dispensing mechanism comprises a roller comprising a recess configured to receive the medical device.
Renaud discloses wherein the dispensing mechanism comprises a roller (20) comprising a recess (26) configured to receive the medical device. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein the dispensing mechanism comprises a roller comprising a recess configured to receive the medical device simply because it is very well-known in the art and does not impart novelty.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pellerin et al. (US 9,775,746) in view of Crum (US 5,988,433) in view of Evans et al. (US 6,948,634).
Regarding Claim 9, Pellerin in view of Crum do not disclose wherein the dispensing mechanism comprises a laterally displaceable portion configured to dispense a medical device when laterally displaced.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pellerin et al. (US 9,775,746) in view of Crum (US 5,988,433) in view of Hopwood (US 8,186,543).
Regarding Claim 10, Pellerin in view of Crum do not disclose wherein the dispensing mechanism is activated by at least one selected from a group consisting of a proximity sensor, a motion sensor, an RFID sensor, a magnetic strip reader, a notched card key, and a metal key.
Hopwood discloses wherein the dispensing mechanism (702) is activated by at least one selected from a group consisting of a proximity sensor, a motion sensor (208), an RFID sensor, a magnetic strip reader, a notched card key, and a metal key. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein the dispensing mechanism is activated by at least one selected from a group consisting of a proximity sensor, a motion sensor, an RFID sensor, a magnetic strip reader, a notched card key, and a metal key simply to have an automated dispensing system, which is well-known in the art.





Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pellerin et al. (US 9,775,746) in view of Crum (US 5,988,433) in view of Chang (US 2005/0077311).
Regarding Claim 20, Pellerin in view of Crum do not disclose wherein activating the dispensing mechanism comprises: unlocking the dispensing mechanism; and triggering the dispensing mechanism.
Chang discloses wherein activating the dispensing mechanism comprises: unlocking the dispensing mechanism (74 is unlocked by moving 74b towards P1); and triggering the dispensing mechanism (moving 74b directly underneath P1 triggers the dispensing mechanism). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pellerin in view of Crum with wherein activating the dispensing mechanism comprises: unlocking the dispensing mechanism; and triggering the dispensing mechanism simply because it is notoriously well-known in the art as another means of dispensing articles.

Allowable Subject Matter
Claims 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/              Examiner, Art Unit 3651                                                                                                                                                                                          
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651